

Exhibit 10.6
ASSIGNMENT AGREEMENT


 
This ASSIGNMENT AGREEMENT (the “Assignment Agreement”) is made and entered into
on this 21st day of June, 2006, between PIN PETROLEUM PARTNERS LTD, a company
organized and existing under the laws of British Columbia (the “Assignor”), and
RANCHER ENERGY CORP., a company organized and existing under the laws of Nevada,
USA.




WITNESSETH:


WHEREAS, the Assignor has certain rights and obligations under the Burke Ranch
Unit Purchase & Participation Agreement dated June 20, 2006 (hereinafter
referred to as the "Burke Ranch Agreement"), and


WHEREAS, the Assignor wishes to assign all of its rights and obligations in the
Burke Ranch Agreement to the Assignee, and


WHEREAS, the Assignee accepts such assignment and has agreed to be bound by the
Burke Ranch Agreement,


NOW, THEREFORE, in consideration of the mutual convenants and agreements
contained herein, it is expressly agreed by the Assignor and the Assignee as
follows:




1. The Assignor hereby assigns and transfers to the Assignee all of its rights
and obligations in, to, and under the Burke Ranch Agreement, subject to all the
terms and conditions thereof.


2. The Assignee hereby agrees to assume all of the Assignor's rights and
obligations under the Burke Ranch Agreement.


3. The Assignor reaffirms and represents that the Burke Ranch Agreement is valid
and in full force and effect, and that the representations and warranties
contained in the Burke Ranch Agreement are true and correct on the date hereof.


4. As consideration for the assignment of the Burke Ranch Agreement, the
Assignee agrees to (i) pay to the Assignor U.S.$ 250,000 within ninety (90) days
from the date of this Assignment Agreement, and (ii) grant to the Assignor an
overriding royalty interest in the sum of four percent (4%) from the Assignee’s
portion of hydrocarbons to be exploited pursuant to the Burke Ranch Agreement.
 
5. By executing this Assignment Agreement, the Assignor and Assignee confirm (a)
their intention to execute and deliver as promptly as practicable any other
agreements with respect to this Assignment Agreement, and (b) to obtain the
approval, agreement, and consent of their respective Boards of Directors or
governing bodies with respect to this Assignment Agreement. 


6. This Assignment Agreement shall be governed by the laws of the State of
Wyoming, without giving effect to the principles of conflicts of law thereof.




--------------------------------------------------------------------------------

- 2 -



 
IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Assignment
Agreement on the date first written above.




PIN PETROLEUM PARTNERS LTD




By:  /s/ William Friesen
Name: William Friesen
Title: Director




RANCHER ENERGY CORP.




By:  /s/ John Works
Name: John Works
Title: President & CEO

















